OPINION — AG — IT IS NOT WITHIN THE EXPLICIT OR IMPLIED POWERS OF A BOARD OF COUNTY COMMISSIONERS TO AGREE TO HOLD HARMLESS THAT STATE DEPARTMENT OF HIGHWAYS (DEPARTMENT OF TRANSPORTATION) FROM ANY LIABILITY ARISING FROM SERVICES PERFORMED BY THE DEPARTMENT PURSUANT TO 69 O.S. 1975 Supp., 304 [69-304], NOR IS SUCH INDEMNITY AGREEMENT INCIDENTALLY NECESSARY TO THE PERFORMANCE OF SUCH SERVICES. THE STATE DEPARTMENT OF HIGHWAYS DOES NOT HAVE AUTHORITY TO REQUIRE A SUBDIVISION OF THE STATE TO AGREE TO AN INDEMNITY PROVISION IN A CONTRACT MADE PURSUANT TO SAID STATUTE, HOWEVER, IT IS DISCRETIONARY WITH THE DEPARTMENT OF ENTER INTO AN AGREEMENT TO FURNISH THE SERVICES PROVIDED THEREBY. IF A CONTRACT FOR SUCH SERVICES IS ENTERED INTO, DENIAL OF ANY TECHNICAL SUPERVISION PROVIDED THEREBY, WITHOUT ANYTHING MORE, WOULD CONSTITUTE A BREACH THEREOF. CITE: 19 O.S. 1971 3 [19-3], 19 O.S. 1971 339 [19-339] (HAROLD B. MCMILLAN JR)